DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a National Stage 371 of PCT/KR2018/008071, dated 07/17/2018 claiming priority to REPUBLIC OF KOREA, Patent Application, 10-2017-0090885  filed 07/18/2017.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-8 are under examination.

Election/Restrictions
Applicant’s election of the species in the reply filed on Nov 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Muscle Disease/Disorder: sarcopenia as a muscle disease (defined on page 1 of specification as weakening of muscle strength and function).
	Single Formulation for Use in Method Claims 1 and 7: Applicant elected a tablet,
	Ethylvanillin1 10 mg, 

	Lactose hydrate 100 mg, and 
	Magnesium stearate 2 mg as a pharmaceutical composition.
	Claims 1-8 read on the elected species. The examined species has been expanded to include the formulations comprising ethyl vanillin as noted by the below prior art rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
, the method comprising administering to a subject, a composition including ethyl vanillin or a pharmaceutically acceptable salt thereof as an active ingredient or allowing it to be taken.
	With regard to the treatment aspect of claim 1, it is indefinite in that it does not recite the administration of the claimed composition comprising ethyl vanillin to a subject in need of said treatment. The lack of definition to claim that the subject is suffering from the claimed muscle disease to be treated (i.e., a subject in need), renders the claim indefinite, as the claimed method is directed to administering the ethyl vanillin composition to any subject, whether are in need of treatment of a disease, where the claim’s preamble recites treatment of a muscle disease.  
	Amendment of claim 1 to recite “a subject in need” will overcome this rejection.
	
	Claims 1 and 7 also recite the indefinite limitation “allowing it to be taken.”
	While the specification repeats “allowing it to be taken” on pages 4, 6 and 20, it does not define the limitation as presently recited in the claim. Accordingly, this limitation renders claims 1 and 7 (as well as dependent claims 2-6 and 8) indefinite.
	The limitation is indefinite in that it is unknown who makes for the allowance of “it” to be taken, and what determines “it” to be taken. The term “taken” is indefinite as it is unknown if the verb taken requires consumption or a physical taking of the noun subject, “it.”  Additionally, the subject “it” is indefinite as it unknown if “it” refers to the ethyl vanillin claimed, or the composition claimed. 

Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites the chemical structure of Formula I, which is ethyl vanillin, as defined by the specification on page 7, lines 19-25. Accordingly, claim 2 fails to further limit claim 1 from which it depends from, as it merely recites the chemical structure of the ethyl vanillin compound of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 3 and 4 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 3 and 4 do not recite further physical or structural limitations to further limit claim 1. Rather, they merely recite descriptions of naturally occurring biological effects that occur as a result of practicing the method of claim 1
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of atony (lack of muscle tone), muscular atrophy (wasting) and sarcopenia, does not reasonably provide enablement for treatment of other muscle diseases.  
Claims 1 and 2 are directed to a method for preventing or treating a muscle disease, the method comprising administering to a subject, a composition including ethyl vanillin (per chemical structural formula 1 of claim 2) or a pharmaceutically acceptable salt thereof as an active ingredient or allowing it to be taken.
Claim 1 is not enabled for the full scope of the methods claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate with the full scope of these claims.
Claim 5, while claiming specific enabled muscle diseases to be treated, atony, muscular atrophy and sarcopenia, is rejected for lack of scope of enablement by claiming non-enabled treatable diseases, such as those with a genetic causation, muscular dystrophy, myasthenia, cachexia, rigid spine syndrome, ALS, Charcot-Marie Tooth disease, etc. 
Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth factors to consider when assessing if a disclosure would have required undue experimentation. The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The predictability or unpredictability of the art: The instant claimed invention is highly unpredictable since one skilled in the art  recognizes the difficulties in treating neuromuscular diseases as claimed in claim 5, inclusive of muscular dystrophy, myasthenia, cachexia, rigid spine syndrome, ALS, Charcot-Marie Tooth disease, etc. 
Liang2 is a review article regarding the state of the art of neuromuscular disorders, noting in particular, Duchenne muscular dystrophy, myasthenia, ALS (Lou Gehrig’s disease) and Charcot-Marie Tooth disease, see pages 33-34. 
Diagnosis of genetically caused neuromuscular diseases, “[d]espite the skill of the clinician and pathologist and increasing understanding of the different diseases, it can remain, even today, difficult to determine precisely which neuromuscular disorder a patient has,” see page 34, column 1 last paragraph. See also Table 1 noting various categories of neuromuscular diseases and various number of genes/loci associated with each, for a total of 519 genes so far identified. Liang describes many of the advances but also the many difficulties associated with diagnosing and subsequent treatment of neuromuscular diseases, as associated with next generation sequencing (NGS) technology with regard to gene discovery, see abstract and Conclusion, page 44, second column. To this point and the current state of the art with regard to treating muscle diseases, Liang states “there are few neuromuscular disorders for which effective therapies are available”, see page 44, first column last paragraph.
 Further, Liang states, “One of the main aims of finding the disease genes was to develop therapies for neuromuscular disorders. Development of therapies based on knowing the disease genes has been, if we are honest, spectacularly unsuccessful.” Id. 
Therefore, the unpredictability of treating the category of neuromuscular diseases as per Liang, let alone all muscle diseases as claimed by applicant, is a Wands factor weighing against the enablement of the full scope of claim 1 as claimed. 
In particular, those not enabled for treatment include those of claim 5 listed therein as muscular dystrophy, myasthenia, cachexia, rigid spine syndrome, ALS, Charcot-Marie Tooth disease, etc. 
The breadth of the claims: The instant claims are deemed very broad since these claims read on treatment of any muscle disease as claimed by claim 1.  The broad scope in combination with the state of the art regarding the lack of suitable treatment of neuromuscular disease, are Wands factors weighing against enablement of claim 1.
The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970). 
Example 1 of the specification notes that in a mouse myoblast model, myoblasts exposed to dexamethasone were noted to have myotubes reduced in diameter/thickness, indicative of muscle loss, starting at page 21. Exposure of these myotubes to ethyl vanillin increased the thickness of these myotubes when treated with ethyl vanillin, see Figure 1A. “When quantitatively quantified, a +49% increase effect was exhibited by treatment with ethyl vanillin compared to a reduction in myotubes caused by dexamethasone (see FIG. 1B). Thus, it was confirmed that ethyl vanillin could inhibit muscle loss and promote muscle growth by increasing the thickness of myotubes derived from mouse myoblasts.”, see page 22 lines 9-14
Example 2 of the specification notes “ethyl vanillin increases the phosphorylation of the 4E-BP1 and p70S6Kl proteins in mouse myoblasts, and inhibits the gene expression of MaFbx/strogin1, MuRF1, and Myostatin, and thus may be ultimately involved in increasing muscle mass,” see page 25, lines 5-8.
Example 3 notes a confirmation of increase in muscle strength of mice (on a high fat diet that induces muscle loss) by ethyl vanillin in terms of increased grip strength (Figure 3B) and holding impulse (Figure 3C). See page 27, lines 9-16.
Example 3 notes Ethyl vanillin significantly increased the fiber diameter of the tibialis anterior (57%, FIG. 4) of mice fed a high-fat diet. See page 27, lines 19-20.
These examples, while supporting specific instances of increasing muscle strength and reducing muscle weakness and atrophy, do not address or enable treatment of those neuromuscular diseases and their genetic causes as per Liang. 
Accordingly, the lack of working examples (in terms of scope) is another factor weighing against the enablement of the full scope of treating any muscle disease as per claim 18 with the compound of claim 1. 
Therefore, in view of the Wands factors as discussed above, particularly the breadth of the claims to treat any muscle disease; the state of the art (the prior art discloses the difficulties in treating the various muscle/neuromuscular diseases claimed based on their genetic causations) and lack of amount of direction or guidance presented (all the working examples are directed to treatment of muscle weakness/wasting itself and does not address the underlying disease or genetic cause of the disease), Applicant fails to provide information sufficient to practice the claimed invention as claimed, directed to treatment of any muscle disease with the compound of claim 1, as claimed.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 20030049208.
	Claim 1 is directed to a method for preventing or treating a muscle disease, the method comprising administering to a subject, a composition including ethyl vanillin or a pharmaceutically acceptable salt thereof as an active ingredient or allowing it to be taken.  Claim 2 depends from claim 1 and defines the ethyl vanillin of claim 1 by its chemical structure, formula 1. 

    PNG
    media_image1.png
    199
    187
    media_image1.png
    Greyscale

	This anticipation rejection of claims 1 and 2 is directed solely on the preventing aspect of the claimed method, where the claimed method comprises the step of administering to a subject (interpreted as all subjects) a composition including (interpreted as comprising) ethyl vanillin or a pharmaceutically acceptable salt, or allowing it to be taken (interpreted as the administration of said composition). 
	While claims 1 and 2 do not recite a subject in need for the claimed method of preventing a muscle disease, as all subjects are in need for the prevention of a muscle disease, any prior art disclosing the administration of a composition comprising ethyl vanillin will anticipate the claimed method.
	In terms of claims interpretation, as the method claims do not recite a subject in need of treatment, the preamble of the claim is interpreted as a mere intended use/result, where the claims would therefore be anticipated by art comprising the administration of ethyl vanillin to any and all subjects. 
	Regarding claims 1 and 2 and the limitations of administering a composition comprising ethyl vanillin, US Pub 208 discloses a method of delivering a medicament to an individual comprising the steps of: 
	providing a product that includes a gum base center and a coating that substantially surrounds the center, the coating comprising at least 50% by weight of the product, the coating including a medicament; 
	chewing the product to cause the medicament to be released from the product into the buccal cavity of the individual; and continuing to chew the product thereby creating a fluid pressure causing the medicament to enter the systemic system of the individual through an oral mucosa of the individual.
	US Pub 208 discloses its formulation’s coating includes a taste masking agent, such as ethyl vanillin, see claims 10-11.
	As US Pub 208 discloses providing (administering) a gum base product with a coating comprising ethyl vanillin to a subject who chews the coated gum product, it anticipates the method of claims 1 and 2.
	Similar to claim 1, claim 7 recites a method of promoting muscle differentiation, regenerating a muscle, improving muscle function, or strengthening a muscle, the method comprising administering, to a subject, a composition comprising ethyl vanillin or a salt thereof as an active ingredient, or allowing it to be taken.
	As all subjects are in need of the promotion of muscle differentiation, regenerating a muscle, improving muscle function, or strengthening a muscle any prior art disclosing the administration of a composition comprising ethyl vanillin will anticipate the claimed method.
	Regarding the method of claim 7, as noted above, US Pub 208 discloses providing (administering) a gum base product with a coating comprising ethyl vanillin to a subject who chews the coated gum product (see claims 1, 10 and 11).  Therefore, claim 7 is anticipated by US Pub 208.
	Regarding claims 3-5 and the limitations of 
	increases the expression of p-4E-BP1 and p-p70S6K1 proteins;
	reduces the expression of muscle RING-finger protein-1 (MuRF1), muscle atrophy F-box (MaFbx), or myostatin;
	and prevents the individual diseases recited in claim 5, 
	because US Pub 208 teaches the administration of the same chemical compound, ethyl vanillin, to a subject in need, (one in need of the prevention of a muscle disease), claims 3-5 are anticipated.
	The properties of increasing the protein expression of claim 4, reducing the expression of MURF1, FaFbx or myostatin of claim 5 and preventing the diseases of claim 6, would be inherently present in US Pub 208 as such properties to do so would be inherent to the teachings of US Pub 208, where a composition of ethyl vanillin is administered to a subject as claimed. 
	Regarding claims 6 and 8 reciting a pharmaceutical composition, or a health functional food composition, US Pub 208 discloses a gum based coated composition (see claims 1, 10 and 11) that anticipates the compositions of claims 6 and 8.
	Therefore, the claimed invention is anticipated by the cited prior art. 

Conclusion
	In summary, no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629  


/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
                                                                                                                                                                                                      


    
        
            
        
            
        
            
        
            
    

    
        1	The claimed ethyl vanillin compound under examination has been identified as per the Feb 2022 SciFinder search: CAS Registry Number 121-32-4, aka 3-ethoxy-4-hydroxy-Benzaldehyde
        Ethylvanillin 3-Ethoxy-4-hydroxybenzaldehyde (ACI) 2-Ethoxy-4-formylphenol 3-Ethylvanillin 4-Hydroxy-3-ethoxybenzaldehyde Arovanillon Bourbonal Ethavan Ethovan Ethylprotal NSC 1803 NSC 67240
        Protocatechuic aldehyde ethyl ether Quantrovanil Rhodiarome Vanillal Vanirom YS 065
        2 Nigel G. Liang, Critical Reviews in Clinical Laboratory Sciences, 2012; 49(2): 33–48.